Judgment, Supreme Court, New York County (Charles J. Tejada, J.), entered November 23, 2007, which denied the petition seeking, inter aha, to vacate respondent Environmental Control Board’s rejection of petitioners’ appeal and dismissed the proceeding, unanimously affirmed, without costs.
The Board’s rejection of petitioners’ appeal from a decision *480that imposed fines for their failure to certify the correction of violations noticed by respondent Fire Department was not arbitrary and capricious. Contrary to petitioners’ contention, the notices of violation were reasonably calculated to apprise petitioners of the rules violated and to afford them an opportunity to be heard and to present their objections at the Board hearing. We have reviewed petitioners’ remaining contentions and find them without merit. Concur—Mazzarelli, J.E, Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.